 Inthe Matter of GRACE MOTOR SALES, INC.,EMPLonERandLODGE 698,INTERNATIONAL ASSOCIATION OF MACHINISTS, PETITIONERCase No. 7-RC-713.-Decided January 31, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Harold L.Hudson, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.TheEmployer moved to dismiss the petition on the ground that it is notengaged in commerce within the meaning of the Act. For reasonshereinafter stated, this motion is denied.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Reynolds].Upon the entire record of this case the Board finds :1.The Employer is a Lincoln and Mercury dealer operating anauthorized sales and service business in Detroit, Michigan, under afranchise from the Lincoln-Mercury Division of the Ford Motor Com-pany.The great majority of the products bought by the Employerfor resale-automobiles, parts, accessories, tires, and other suppliesand equipment-are manufactured or assembled by the Ford MotorCompany in its plants in the State of Michigan. In 1948, the Em-ployer made purchases from outside the State in the approximateamount of $41,500.Total purchases for that year were in excess of$1,000,000.Since January 1949, the Employer has made no purchasesfrom outside the State except occasional small purchases of parts andaccessories.In 1948, out-of-State sales amounted to approximately$20,200, out of a total of more than $1,100,000.The Employer con-tends that, because it is engaged in business solely within the State ofMichigan and because no substantial quantity of the products it buysor sells flows directly across State lines, the Board is without juris-diction in these proceedings.88 NLRB No. 90.428 GRACE MOTOR SALES, INC.429We find, contrary to the Employer's contention and because of theEmployer's relationship to the manufacturer of automobiles, that itsoperations affect interstate commerce within the meaning of the Actand that our assertion of jurisdiction will effectuate the purposes ofthe Act.'2.The labor organization named below claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c)'(1) andSection2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit consisting of all theEmployer's employees, excluding office and clerical employees, newand used car salesmen,, administrative and professional employees,watchmen, superintendents, service managers, shop foremen, and allother supervisors.The Petitioner would also exclude all employeesin the Employer's "paint and bump shop." The Employer agreesgenerally with the composition of the unit sought, but submits thequestion of exclusion of the paint and bump shop employees to theBoard for determination.In September 1949, the Employer discontinued the operation of itspaint and bump shop because it was unprofitable. Shortly there-after, the Employer made an agreement with James Parton, who hadbeen foreman of the shop, under which Parton undertook to operatethe shop, using *its then existing equipment, but paying for all paintand other supplies and any additional equipment required for itsoperation.Parton is compensated by receiving 70 percent of thelabor cost of all jobs processed through the shop.He is furnishedwith a $70 per week drawing account and all expenses of the shop aredebited to his account.Parton is authorized to hire any employeeshe may need to assist him, but their compensation is also ' debitedto his account.Parton has exercised this authority by employing EdPilerski,who receives 50 percent of Parton's compensation.BothParton and Pilerski are carried on the Company's payrolls for' taxpurposes.Parton's agreement with the Employer is. on a week-to-.week basis and may be cancelled by the Employer on 1 week's notice,depending on business conditions.The agreement also provides that Parton shall direct some of theEmployer's mechanics in their performance of certain work not con-nected with the normal operations of the paint and bump shop, andbe responsible for the assignment of such work among these me-chanics.As it-is clear that Parton performs supervisory functions,we shall exclude him from the unit as a supervisor.As to Pilerski,i Johns Brothers Inc., etal., 84 NLRB 294. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDwe believe that the conditions of his employment are so distinct fromthose of other workers that, regardless of whether he may be an em-ployee of the Employer or of Parton, he does not possess sufficientcommunity of interest with the other employees to justify inclusionin that unit.We shall also exclude Pilerski.We find that all employees of the Employer, excluding paint andbump shop employees,2 new and used car salesmen, office and clericalemployees, administrative and professional employees, watchmen, su-perintendents, service managers, shop foremen, and all other super-visors 3 as defined in the Act, constitute a unit appropriate for col-lective bargaining purposes within the meaning of Section 9 (b) ofthe Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by se-cret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and su-pervision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bar-gaining, by Lodge 698, International Association of Machinists'2 Ed Pilerski.Excluding,as a supervisor,James Parton.The compliance status of Lodge 698 has lapsed since the hearing in this matter. Inthe event it falls to renew its compliance with Section 9(f), (g), and(h) within 2 weeksof the Direction,the Regional Director is to advise the Board to that effect.No electionshall be conducted unless and until compliance has been renewed.